DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567.

Re claim 1, Kim discloses a method of image processing based on a plurality of frames of images, comprising: capturing a plurality of frames of original images (figure 1; paragraphs 26-30); obtaining a high dynamic range (HDR) image by performing image synthesis on the plurality of frames of original images (paragraph 33); and performing artificial intelligent (AI)-based denoising (machine learning is performed as part of denoising image processing) (figure 4; paragraphs 31-57) on the HDR image to obtain a target denoised image (third denoising circuit 90 removes noise from the HDR images generated by HDR generation circuit 50) (figure 8; paragraphs 81-85).  However, although the Kim reference discloses all of the above limitations it fails to specifically disclose capturing a preview image of a scene and capturing a number (n) frames of original images of the scene, wherein a value of n for the n frames of original images is determined based on quality of the preview image.
However, Hu discloses that it is well known in the art for an imaging device to capture one or more preview images of a scene (2402 – figure 24) and capture a number (n) frames of original images of the scene, wherein a value of n for the n frames of original images is determined based on quality of the preview image (a scene analysis is performed on preview images to identify a number of additional images to be captured and exposures to be used) (2404, 2406 – figure 24; paragraph 155).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of capturing a preview image of a scene and determining a number of frames of images to be captured based on the quality of the preview image as disclosed by the Hu reference in the image processing method for a plurality of frames disclosed by the Kim reference.  Doing so would provide a means for capturing images in a main image capturing operation with proper exposure amounts so that the images are not overexposed or underexposed.

Re claim 20, claim 20 discloses a computer-readable non-transitory storage medium comprising a computer program that is capable of being executed by a processor to perform the operations that are disclosed in claim 1.  Therefore, the rejection above regarding claim 1 also applies to claim 20.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 and further in view of the English translation of Chinese patent application publication CN 108280811 provided by the applicant.

Re claim 2, the combination of the Kim and Hu references discloses all of the limitations of claim 1 above including AI-based denoising.  However, although the combination discloses all of the above limitations it fails to specifically disclose that performing the AI-based denoising on the HDR image to obtain the target denoised image comprises: performing, by a neural network model, noise characteristics identification on the HDR image, wherein the neural network model learns and obtains a mapping relation between a light sensitivity and the noise characteristics of the HDR image; and performing denoising on the HDR image based on the identified noise characteristics to obtain the target denoised image.
However, CN108280811 discloses that it is well known in the art for an imaging device to obtain a target denoised image by: performing, by a neural network model, noise characteristics identification on the HDR image, wherein the neural network model learns and obtains a mapping relation between a light sensitivity and the noise characteristics of the HDR image; and performing denoising on the HDR image based on the identified noise characteristics to obtain the target denoised image (a neural network model is trained with different sensitivity images to generate a neural network model for image denoising wherein the neural network model learns a mapping relationship between image sensitivity and noise characteristics and uses the neural network model to perform noise reduction) (figure 1; pages 6-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a neural network model including a mapping relation between light sensitivity and noise characteristics in a denoising operation as disclosed by the CN 108280811 reference in the image processing method for a plurality of frames disclosed by the Kim and Hu references.  Doing so would provide a means for reducing or eliminating noise characteristics of captured images to generate high dynamic range images having low amounts of noise.

Re claim 3, CN 108280811 further discloses that the neural network model is trained by taking a plurality of sample images with a plurality of light sensitivities as samples, and the training of the neural network model is completed when the noise characteristics identified by the neural network model matches with the noise characteristics labeled in a corresponding sample image (the neural network model training process trains the network model using the sample images of various sensitivities until the noise characteristics identified by the neural network model match the noise characteristics labeled in the corresponding sample images) (figure 1; pages 6-8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 and further in view of the English translation of Chinese patent application publication CN 108989700 provided by the applicant.

Re claim 4, the combination of Kim and Hu discloses all of the limitations of claim 1 above including high dynamic range image processing.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the plurality of frames of original images comprises at least two frames of first images having a same exposure amount and at least one frame of a second image having an exposure amount lower than the exposure amount of the first images; and the obtaining a high dynamic range (HDR) image by performing image synthesis on the plurality of frames of images comprises: performing multi-frame denoising on the at least two frames of the first images to obtain a synthesized denoised image; and performing high dynamic synthesis on the synthesized denoised image and the at least one frame of the second image to obtain the HDR image.
However, CN108989700 discloses that it is well known in the art for an imaging device to capture a plurality of frames of original images to generate a high dynamic range image wherein the plurality of frames of original images comprises at least two frames of first images having a same exposure amount and at least one frame of a second image having an exposure amount lower than the exposure amount of the first images; and the obtaining a high dynamic range (HDR) image by performing image synthesis on the plurality of frames of images comprises: performing multi-frame denoising on the at least two frames of the first images to obtain a synthesized denoised image; and performing high dynamic synthesis on the synthesized denoised image and the at least one frame of the second image to obtain the HDR image (multi-frame original image includes at least two first images having the same exposure amount and at least one second image having a lower exposure amount than the first image and synthesizes a high dynamic range image, and discloses that a synthetic noise reduction process can be performed on the multi-frame image – steps 102, 103) (figure 1; pages 7-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of performing high dynamic range synthesis on images having varying exposure amounts as disclosed by the CN 108989700 reference in the image processing method for a plurality of frames disclosed by the and Kim Hu references.  Doing so would provide a means for generating high dynamic range images having low amounts of noise.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 and further in view of the English translation of Chinese patent application publication CN 107220956 provided by the applicant.

Re claim 5, the combination of the Kim and Hu references discloses all of the limitations of claim 1 above including high dynamic range image processing.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the obtaining the HDR image by performing the image synthesis on the plurality of frames of original images comprises: inputting the plurality of frames of original images into a high dynamic synthesis model to obtain a synthesis weight of each area of a corresponding original image; and performing image synthesis on each area of the plurality of frames of original images based on the synthesis weight of each area to obtain the HDR image.
However, CN107220956 discloses that it is well known in the art for an imaging device to capture a plurality of frames of original images to generate a high dynamic range (HDR) image wherein obtaining the HDR image by performing the image synthesis on the plurality of frames of original images comprises: inputting the plurality of frames of original images into a high dynamic synthesis model to obtain a synthesis weight of each area of a corresponding original image; and performing image synthesis on each area of the plurality of frames of original images based on the synthesis weight of each area to obtain the HDR image (HDR image fusion method is based on multiple lower dynamic range images which considers weights of light and dark regions to perform fusion) (pages 5-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of performing high dynamic range synthesis on images by using synthesis weights as disclosed by the CN 107220956 reference in the image processing method for a plurality of frames disclosed by the Kim and Hu references.  Doing so would provide a means for generating high dynamic range images having low amounts of noise.

Re claim 6, CN 107220956 further discloses that the high dynamic synthesis model learns and obtains a mapping relation between characteristics of each area of the plurality of frames of original images and the synthesis weight; and the characteristics of each area is arranged to indicate an exposure amount of each area and a luminance level of a corresponding area (weight maps are used to fuse multiple images with different exposures) (pages 5-10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 and further in view of Zhang et al. US 2019/0356891.

Re claim 15, the combination of the Kim and Hu references discloses all of the limitations of claim 1 above including high dynamic range image processing and AI-based denoising.  However, although the combination discloses all of the above limitations it fails to specifically disclose that after performing AI-based denoising on an HDR image a format of the denoised image is converted into a YUV format.
However, Zhang discloses that it is well known in the art for an imaging device to capture and process image signals and to convert RGB image data into a YUV color space after the image capture (paragraphs 30-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of converting a captured RGB image into a YUV color space as disclosed by the Zhang reference in the image processing method for a plurality of frames disclosed by the Kim and Hu references.  Doing so would provide a means for making it easier to compress and transmit images and to make the images more conductive to image processing (Zhang: paragraph 30).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 and further in view of Lee et al. US 2020/0186697.

Re claim 16, Kim discloses an electronic device (interface based HDR imaging apparatus 10) (figure 1; paragraphs 26-28) and a method of image processing based on a plurality of frames of images, comprising: capturing a plurality of frames of original images (figure 1; paragraphs 26-30); obtaining a high dynamic range (HDR) image by performing image synthesis on the plurality of frames of original images (paragraph 33); and performing artificial intelligent (AI)-based denoising (machine learning is performed as part of denoising image processing) (figure 4; paragraphs 31-57) on the HDR image to obtain a target denoised image (third denoising circuit 90 removes noise from the HDR images generated by HDR generation circuit 50) (figure 8; paragraphs 81-85).  However, although the Kim reference discloses all of the above limitations it fails to specifically disclose capturing a preview image of a scene and capturing a number (n) frames of original images of the scene, wherein a value of n for the n frames of original images is determined based on quality of the preview image.
However, Hu discloses that it is well known in the art for an imaging device to capture one or more preview images of a scene (2402 – figure 24) and capture a number (n) frames of original images of the scene, wherein a value of n for the n frames of original images is determined based on quality of the preview image (a scene analysis is performed on preview images to identify a number of additional images to be captured and exposures to be used) (2404, 2406 – figure 24; paragraph 155).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of capturing a preview image of a scene and determining a number of frames of images to be captured based on the quality of the preview image as disclosed by the Hu reference in the image processing method for a plurality of frames disclosed by the Kim reference.  Doing so would provide a means for capturing images in a main image capturing operation with proper exposure amounts so that the images are not overexposed or underexposed.
Although the combination of the Kim and Hu references discloses all of the above limitations it fails to specifically disclose that the electronic device includes a non-transitory memory and processor wherein the processor comprises an image signal processing (ISP) pipeline and a graphics processing unit (GPU) connected to the ISP pipeline.
However, Lee discloses that it is well known in the art for an imaging device to include a processor (120) that may include a main processor CPU (121), a graphics processing unit (GPU) and an image signal processor (ISP) (paragraph 32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a processor including a graphics processing unit and an image signal processor as disclosed by the Lee reference in the electronic device and image processing method for a plurality of frames disclosed by the Kim and Hu references.  Doing so would provide a means for easily and effectively performing various different types of image processing operations.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 in view of Lee et al. US 2020/0186697 and further in view of the English translation of Chinese patent application publication CN 108280811 provided by the applicant.

Re claim 17, the combination of the Kim, Hu and Lee references discloses all of the limitations of claim 16 above including AI-based denoising.  However, although the combination discloses all of the above limitations it fails to specifically disclose that performing the AI-based denoising on the HDR image to obtain the target denoised image comprises: performing, by a neural network model, noise characteristics identification on the HDR image, wherein the neural network model learns and obtains a mapping relation between a light sensitivity and the noise characteristics of the HDR image; and performing denoising on the HDR image based on the identified noise characteristics to obtain the target denoised image.
However, CN108280811 discloses that it is well known in the art for an imaging device to obtain a target denoised image by: performing, by a neural network model, noise characteristics identification on the HDR image, wherein the neural network model learns and obtains a mapping relation between a light sensitivity and the noise characteristics of the HDR image; and performing denoising on the HDR image based on the identified noise characteristics to obtain the target denoised image (a neural network model is trained with different sensitivity images to generate a neural network model for image denoising wherein the neural network model learns a mapping relationship between image sensitivity and noise characteristics and uses the neural network model to perform noise reduction) (figure 1; pages 6-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a neural network model including a mapping relation between light sensitivity and noise characteristics in a denoising operation as disclosed by the CN 108280811 reference in the image processing method for a plurality of frames disclosed by the Kim, Hu and Lee references.  Doing so would provide a means for reducing or eliminating noise characteristics of captured images to generate high dynamic range images having low amounts of noise.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 in view of Lee et al. US 2020/0186697 and further in view of the English translation of Chinese patent application publication CN 108989700 provided by the applicant.

Re claim 18, the combination of the Kim, Hu and Lee references discloses all of the limitations of claim 16 above including high dynamic range image processing.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the plurality of frames of original images comprises at least two frames of first images having a same exposure amount and at least one frame of a second image having an exposure amount lower than the exposure amount of the first images; and the obtaining a high dynamic range (HDR) image by performing image synthesis on the plurality of frames of images comprises: performing multi-frame denoising on the at least two frames of the first images to obtain a synthesized denoised image; and performing high dynamic synthesis on the synthesized denoised image and the at least one frame of the second image to obtain the HDR image.
However, CN108989700 discloses that it is well known in the art for an imaging device to capture a plurality of frames of original images to generate a high dynamic range image wherein the plurality of frames of original images comprises at least two frames of first images having a same exposure amount and at least one frame of a second image having an exposure amount lower than the exposure amount of the first images; and the obtaining a high dynamic range (HDR) image by performing image synthesis on the plurality of frames of images comprises: performing multi-frame denoising on the at least two frames of the first images to obtain a synthesized denoised image; and performing high dynamic synthesis on the synthesized denoised image and the at least one frame of the second image to obtain the HDR image (multi-frame original image includes at least two first images having the same exposure amount and at least one second image having a lower exposure amount than the first image and synthesizes a high dynamic range image, and discloses that a synthetic noise reduction process can be performed on the multi-frame image – steps 102, 103) (figure 1; pages 7-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of performing high dynamic range synthesis on images having varying exposure amounts as disclosed by the CN 108989700 reference in the image processing method for a plurality of frames disclosed by the Kim, Hu and Lee references.  Doing so would provide a means for generating high dynamic range images having low amounts of noise.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0199948 in view of Hu et al. US 2020/0265567 in view of Lee et al. US 2020/0186697 and further in view of the English translation of Chinese patent application publication CN 107220956 provided by the applicant.

Re claim 19, the combination of the Kim, Hu and Lee references discloses all of the limitations of claim 16 above including high dynamic range image processing.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the obtaining the HDR image by performing the image synthesis on the plurality of frames of original images comprises: inputting the plurality of frames of original images into a high dynamic synthesis model to obtain a synthesis weight of each area of a corresponding original image; and performing image synthesis on each area of the plurality of frames of original images based on the synthesis weight of each area to obtain the HDR image.
However, CN107220956 discloses that it is well known in the art for an imaging device to capture a plurality of frames of original images to generate a high dynamic range (HDR) image wherein obtaining the HDR image by performing the image synthesis on the plurality of frames of original images comprises: inputting the plurality of frames of original images into a high dynamic synthesis model to obtain a synthesis weight of each area of a corresponding original image; and performing image synthesis on each area of the plurality of frames of original images based on the synthesis weight of each area to obtain the HDR image (HDR image fusion method is based on multiple lower dynamic range images which considers weights of light and dark regions to perform fusion) (pages 5-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of performing high dynamic range synthesis on images by using synthesis weights as disclosed by the CN 107220956 reference in the image processing method for a plurality of frames disclosed by the Kim, Hu and Lee references.  Doing so would provide a means for generating high dynamic range images having low amounts of noise.

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 7-14, the prior art does not disclose a method of image processing having the specific limitations disclosed in claims 7-14, wherein the method of image processing comprises: capturing a preview image of a scene; capturing a number (n) frames of original images of the scene, wherein a value of n for the n frames of original images is determined based on quality of the preview image; obtaining a high dynamic range image by performing image synthesis on the n frames of original images; and performing artificial intelligent (AI)-based denoising on the HDR image to obtain a target denoised image, wherein capturing the n frames of original images comprises: determining the n frames of original images having a reference exposure amount to be captured based on the quality of the preview image, wherein the n is a natural number greater than or equal to 2; capturing the n frames of original images meeting the reference exposure amount; and capturing at least frame of an original image having an exposure amount lower than the reference exposure amount.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699